DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "rapid kV-switching “ in claim 2 is a relative term which renders the claim indefinite.  The term "rapid kV-switching" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
The Claim and Specification does not specifically disclose what exactly is considered “rapid” in rapid kV-switching. A frequency or time of such switching has not been disclosed to establish a range or limitation of what is considered “rapid”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petschke (US 2018/0235562), and further in view of Zou (US 2010/0303196).
With regards to claim 1, Petschke discloses a method and apparatus that generate material-component images from spectral computed tomography (CT) projection data (Abstract) comprising an x-ray source (Fig. 1; 112) and an x-ray detector 103 having a number of detector elements PCD1-PCDN, wherein the x-ray source and the x-ray detector are arranged on a support that is able to rotate around a subject or object to be imaged to enable a set of projections at different view angles [0037],
wherein the apparatus is configured to operate the x-ray source in switched kVp mode [0044] for emitting X-ray radiation at a predetermined high-level energy and at a predetermined low-level energy [0127] [0127][0111][0125],
wherein the x-ray detector is a photon-counting multi-bin detector configured to allocate photon counts to multiple energy bins [0041][0042], and the apparatus is configured to select counts from at least a subset of the energy bins to provide corresponding photon count information [0042] for both lower-energy projections and higher-energy projections ([0121][0127] teaches the use of kV switching to obtain X-ray energy spectrum for the projections.),
[0045][0046][0089][0092][0093].
Petschke teaches of fast kVp switching with energy integrating detectors [0044] and kV switching utilizing energy-integrating detectors or PCDs [0121], and further discloses an X-ray source 112 that is configured to perform a kV-switching function for emitting X-ray radiation at a predetermined high-level energy and at a predetermined low-level energy [0127].
Petschke does not specifically disclose an x-ray source utilizing a kVp mode for alternately applying at least two different voltages, including a lower voltage and a higher voltage during rotation.
In the same endeavor, Zou discloses voltage and/or current modulation in dual energy computed tomography (CT) for obtaining optimal dosage efficiency in projection data sets while patient dose exposure is reduced and reconstructed image quality is preserved [0001]. Zou teaches a slow kV-switching technique wherein the tube voltage is at high energy for all views during a first rotation, then the tube voltage is switched to low energy before or during the next rotation [0043]. Further, Zou teaches of an embodiment that utilizes the voltage modulation in the slow kV-switching dual energy CT where either one of low and high energy scans is followed by the other one of low and high energy scans, and the X-ray source generates two separate spectra of X ray [0063]. Further, the reference teaches that for voltage modulation, the energy separation between the low and high voltage should be sufficient enough to guarantee a stable decomposition [0048]. Finally, the reference teaches the modulated voltage values are further adjusted for additional projection data acquisition sequence. The multi-slice X-ray CT apparatus performs pre-construction decomposition on the acquired projection data in each view in order to calculate the lengths of basis materials or component of basis processes that are independent of spectra [0055].  
In view of Zou, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the apparatus of Petschke with a slow kV-switching technique which would enable the x-ray source to switch between high and low voltages for x-ray emissions during rotation. The motivation is to obtain stable pre-construction decomposition on the projection data in order to calculate the lengths of basis 

With regards to claim 2, Petschke, in view of Zou, discloses the apparatus of claim 1, wherein the apparatus is configured to provide rapid kV-switching for alternately applying at least two different voltages to the x-ray source during a rotation. (Petschke; [0044])

With regards to claim 3, Petschke, in view of Zou, discloses the apparatus of claim 1, wherein the photon-counting multi-bin detector is configured to allocate, for each projection, i.e. for each detector element and each view angle, under a lower-energy or higher-energy exposure, photon counts to energy bins, and the apparatus is configured to extract counts from at least a subset of the energy bins to provide corresponding photon count information for the projection (Petschke; [0070][0088][0089]).

With regards to claim 4, Petschke, in view of Zou, discloses the apparatus of claim 1, wherein the apparatus is configured to perform material basis (Petschke; [0030])(Zou; [0055])

With regards to claim 10, Petschke, in view of Zou, discloses the apparatus of claim 1, wherein thresholds of the photon counting multibin detector are allocated such that one or more bins are allocated to count the Compton part of the spectrum and the remainder is allocated to the photo-electric part of the spectrum. (Petsche; [0030][0089])


With regards to claim 11, Petschke, in view of Zou, discloses the apparatus of claim 1, wherein thresholds of the photon counting multibin detector for higher- and lower-energy projections are the same. (Petschke; [0057][0058])

With regards to claim 12, Petschke, in view of Zou, discloses the apparatus of claim 1, wherein thresholds of the photon counting multibin detector for lower-energy projections differ from thresholds for higher-energy projections. (Petschke; [0057][0058])

With regards to claim 13, Petschke, in view of Zou, discloses the apparatus of claim 1, wherein the photon-counting multi-bin detector is based on a direct conversion material. (Petschke; [0121])

With regards to claim 14, Petschke, in view of Zou, discloses the apparatus of claim 1, wherein the photon-counting multi-bin detector is provided with silicon as the direct conversion material. (Petschke; [0129])

With regards to claim 15, Petschke, in view of Zou, discloses an x-ray imaging system comprising an apparatus for x-ray imaging according to claim 1. (Petschke; [0030])

With regards to claim 16, Petschke, in view of Zou, discloses the x-ray imaging system of claim 15, wherein the x-ray imaging system and/or the apparatus for x-ray imaging is a Computed Tomography (CT) system. (Petschke; [0001])

With regards to claim 17, Petschke, in view of Zou, discloses the x-ray imaging system of claim 2, wherein the photon-counting multi-bin detector is (Petschke; [0041])

With regards to claim 18, Petschke, in view of Zou, discloses the x-ray imaging system of claim 2, wherein the apparatus is configured to perform material basis decomposition based on information about the applied x-ray spectrum. (Petschke; [0042])

With regards to claim 19, Petschke, in view of Zou, discloses the x-ray imaging system of claim 3, wherein the apparatus is configured to perform material basis decomposition based on information about the applied x-ray spectrum. (Petschke; [0042])

Claims 5-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petschke, Zou, and further in view of Besson (US 2004/0264626).
With regards to claim 5, Petschke, in view of Zou, does not specifically disclose the apparatus of claim 1, wherein the apparatus is configured to perform said material basis decomposition to generate pathlength estimates of basis materials for each of a number of the lower-energy projections and higher-energy projections and/or for each of a number of combinations of at least one lower-energy projection and at least one higher-energy projection, and to perform image reconstruction based on the path length estimates. 
In the same endeavor, Besson discloses a multispectral X-ray imaging system wherein processed image data, such as a CT reconstructed image, may be decomposed onto basis functions for analytical processing of multispectral image data to facilitate computer assisted diagnostics. (Abstract). Besson teaches that each projection data set corresponds to one basis function that may be reconstructed to form a (tomographic) slice image representative of the spatial distribution of a body constituent or known material.  Differences or similarities between the decomposed line integral maybe statistically processed for use as a diagnostic aid [0047]. Further, Besson discloses that for volumetric computed tomography, there are several rotations of X-ray source 112 and detector array 114 around body 116, and the subject or subject organ of interest may be probed with a multiplicity of spectra, each associated with a full X-ray source rotation. line integral that occurs in a single source rotation, two spectra may be used, per rotation, thereby either reducing the total examination time or increasing the number of subject constitutional elements that may be identified and characterized [0123]. Further, data read-out from the digital detector are re-sorted, averaged and registered so that all multi-spectral samples of a given line integral are available for processing [0137]. Besson further discloses the generation of a plurality of line integrals wherein decomposition processing uses an image formation model to characterize multispectral data in a way that assists diagnosis.  The statistical processing may be done by a maximum likelihood estimator [0141]. Finally, the reference teaches that by relying on the selection of narrow, essentially non-overlapping spectra, there may be provided an estimate of the projection data and further disclose  that a line integral measurement represents an average of the detected events over discrete intervals [0191]. One skilled within the art would correlate the line integral of Besson to the pathlength estimates of the claim limitation.
In view of Besson.  it would have been obvious to one of ordinary skill within the art to modify modified Petschke with the teachings of Besson wherein each projection data set corresponding to one basis function can be represented by line integrals) for the purpose  reconstructing to tomographic slice image 

With regards to claim 6, Petschke, in view of Zou and Besson, discloses the apparatus of claim 5, wherein the apparatus is configured to generate a dual energy path length estimate based on adjacent projections ([0148][0179] in view of claim 5), including photon count information of at least one lower-energy projection and at least one higher-energy projection (see the rejection of claim 1).

With regards to claim 7, Petschke, in view of Zou and Besson, discloses the apparatus of claim 6, wherein the apparatus is configured to use said dual energy path length estimate as prior information to optimize the trade-off between spatial resolution and basis image noise. (Besson; [0148][0264])

With regards to claim 8, Petschke, in view of Zou and Besson, discloses the apparatus of claim 5, wherein the apparatus is configured to generate pathlength estimates for basis materials and associated covariance matrices representing (Petsche; [0060])(Besson; [0193]-[0197][0249])

With regards to claim 9, Petschke, in view of Zou and Besson, discloses the apparatus of claim 5, herein the apparatus is configured to selectively perform a weighting procedure in dependence on a selected imaging task. (Petsche; [0123][0161])

With regards to claim 20, Petschke, in view of Zou, discloses the x-ray imaging system of claim 2, wherein the apparatus is configured to perform said material basis decomposition to generate pathlength estimates of basis materials for each of a number of the lower-energy projections and higher-energy projections and/or for each of a number of combinations of at least one lower-energy projection and at least one higher-energy projection, and to perform image reconstruction based on the path length estimates.
In the same endeavor, Besson discloses a multispectral X-ray imaging system wherein processed image data, such as a CT reconstructed image, may be basis functions for analytical processing of multispectral image data to facilitate computer assisted diagnostics. (Abstract). Besson teaches that each projection data set corresponds to one basis function that may be reconstructed to form a (tomographic) slice image representative of the spatial distribution of a body constituent or known material.  Differences or similarities between the decomposed line integral maybe statistically processed for use as a diagnostic aid [0047]. Further, Besson discloses that for volumetric computed tomography, there are several rotations of X-ray source 112 and detector array 114 around body 116, and the subject or subject organ of interest may be probed with a multiplicity of spectra, each associated with a full X-ray source rotation. Further, due to the double sampling of each line integral that occurs in a single source rotation, two spectra may be used, per rotation, thereby either reducing the total examination time or increasing the number of subject constitutional elements that may be identified and characterized [0123]. Further, data read-out from the digital detector are re-sorted, averaged and registered so that all multi-spectral samples of a given line integral are available for processing [0137]. Besson further discloses the generation of a plurality of line integrals wherein decomposition processing uses an image formation model to characterize multispectral data in a way that assists diagnosis.  The statistical processing may [0141]. Finally, the reference teaches that by relying on the selection of narrow, essentially non-overlapping spectra, there may be provided an estimate of the projection data and further disclose  that a line integral measurement represents an average of the detected events over discrete intervals [0191]. One skilled within the art would correlate the line integral of Besson to the pathlength estimates of the claim limitation.
In view of Besson.  it would have been obvious to one of ordinary skill within the art to modify modified Petschke with the teachings of Besson wherein each projection data set corresponding to one basis function can be represented by line integrals) for the purpose  reconstructing to tomographic slice image representative of the spatial distribution of a subject.  The motivation is to obtain an increasing number of subject constitutional elements that may be identified and characterized.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US 2017/0186195)
Pan et al. (US 2020/0222016)

Zhou et al. (US 2020/0196972)
Shechter (US 2013/0202178)
Zou (US 2010/0189212)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884